Exhibit 10.2

 

RETURN TO TREASURY AGREEMENT



THIS AGREEMENT (“Agreement”) is made as of the __ day of __________________,
2018, by and between Point Capital, Inc., a Delaware corporation (the “Company”)
and ________________ (the “Shareholder”).

WHEREAS, the Shareholder is the registered and beneficial owner of an aggregate
of ________ shares of the Company’s common stock (collectively, the “Shares”);

WHEREAS, the Shareholder received his Shares in consideration for prior and
continuing services;

WHEREAS, the Shareholder is aware of the pending Agreement and Plan of Merger
and Reorganization among the Company, Blind Faith Acquisition Corp. and Blind
Faith Concepts, Inc. (“Blind Faith”), pursuant to which Blind Faith will become
a wholly-owned subsidiary of the Company in a reverse merger transaction (the
“Merger”); and

WHEREAS, the Shareholder understands that Blind Faith has agreed to complete the
Merger subject to the Shareholder and other shareholders of the Company selling
back shares of the Company’s common stock at par value, and the Shareholder has
determined that the sale and return of __________ of the Shares (the “Retired
Shares”) to the Company’s treasury for $______ (the “Purchase Price”) is in the
best interest of the Company and its shareholders.

NOW THEREFORE for due consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

Sale and Surrender of Shares

1.       Effective immediately prior to the Merger (the “Effective Date”), the
Shareholder hereby sells and surrenders to the Company the Retired Shares by
delivering to the Company a share certificate or certificates representing the
Retired Shares, duly endorsed for transfer in blank, signatures medallion
guaranteed. The Company hereby acknowledges receipt from the Shareholder of the
certificates for the sole purpose of retiring the Retired Shares. Within five
(5) business days after the Effective Date, the Company shall mail a check to
the Shareholder in an amount equal to the Purchase Price.

Representations and Warranties

2.       The Shareholder represents and warrants to the Company that he is the
owner of the Retired Shares, that he has good and marketable title to the
Retired Shares, and that the Retired Shares are free and clear of all liens,
security interests or pledges of any kind whatsoever.

Indemnification

3.       The Shareholder agrees to indemnify the Company, and hold it harmless
from and in respect of any assessment, loss, damage, liability, cost and expense
(including, without limitation, interest, penalties, and reasonable attorneys’
fees) imposed upon or incurred by the Company resulting from any breach of
representation or warranty, in any material respect, made by the Shareholder
pursuant to Section 2 of this Agreement. If any claim, action or proceeding is
brought against the Company arising out of a claim that is the subject of
indemnification under this Agreement, the Company shall provide the Shareholder
with prompt written notice of the same, together with the basis for seeking
indemnification (the “Indemnification Notice”).  Upon receipt of an
Indemnification Notice by the Shareholder, the Shareholder shall inform the
Company (delivering the Indemnification Notice), within 5 business days after
receipt of the Indemnification Notice, whether Shareholder elects to compromise
or defend such claim, action or proceeding.    The Shareholder shall have the
right, at its option, to compromise the claim, at its own expense.  In the event
the Shareholder elects to defend, the Company shall have the right to control
the defense of any claim brought against him that is the subject of this
indemnification.  All costs and expenses incurred, including legal fees, in
connection with the compromise or defense of any claim shall be paid by the
Shareholder. 

 1 

 



General

4.       Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.

5.       For all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws of the State of New York and
the Courts prevailing in the State of New York.

6.      Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the date of transmission, if such notice or communication is
delivered via e-mail or the second day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service. The e-mail address and
mailing address for such notices and communications to the Shareholder shall be
as set forth on the signature page hereto.

7.       The provisions contained herein constitute the entire agreement among
the Company and the Shareholder with respect to the subject matter hereof and
supersede all previous communications, representations and agreements, whether
verbal or written, between the Company and the Shareholder with respect to the
subject matter hereof.

8.       This Agreement will enure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

9.       This Agreement is not assignable without the prior written consent of
the parties hereto.

11.     This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.

 

[Signature page follows]



 2 

 




IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.



  POINT CAPITAL, INC.       By:    Name:     Title:                 SHAREHOLDER
                        By:     Name:     Title:     Title If applicable):      
    E-mail address:           Mailing address:              

 



 3 

 